Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
REMARKS
In view of the Appeal brief filed on April 23, 2021 prosecution is hereby reopened. New grounds of rejection are set forth below. After a review of the argument and an updated search, new prior art were found, and a new office action is being provided below.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 21- 40 are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. (US Patent no. 9,875,552) in view of Hirawa et al. (US Patent no. 4951228), and further in view of Kikuchi (US Patent Application Publication no. 2010/0248826).

Regarding claims 21 and 31, Savage discloses in Fig. 1 a system and computer-implemented method for caching motion vectors (See Abstract and Fig. 1, memory 112) comprising:  transmitting one or more motion vectors to a client (See col. 4, lines 1-14 and col. 5, lines 22-40), wherein the motion vectors are configured to be cached (See col. 6, lines 53-62), and transmitting an instruction to the client to apply the motion vectors (See col. 7, lines 1-7, col. 12, lines 4-29 and col. 1, lines 55-58 the end result is for the “lossless motion compensation technique…” and graphics interface is disclosed in col. 10, lines 65-67, col. 11, lines 1-9). 
	It is noted that although Savage classifies the motion vectors for transmission to the client in col. 5, lines 22-26 and discloses generating motion vectors for all valid lossless vector motion in col. 8, lines 29-33, it is silent about the invalidators as specified in the claims.
	However, Hirawa teaches vector invalidation for a graphic interface (See Hirawa Fig. 1B, item 5B, col. 7, lines 5-15, lines 39-47, and col. 8, lines 56-68).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Savage’s transmission and invalidation step to incorporate Hirawa to apply the motion vectors or invalidators to effect motion compensation in a graphic interface.  The motivation for performing such a modification in Savage is to validate the imaging condition for the graphic figure (See Hirawa col. 6, lines 63-67).
	It is further noted that the combination of Savage and Hirawa is silent about matching the user’s input to the cached motion vector or invalidator.
where the state of the player character changes is equivalent to the game’s context).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the computer implemented method of the combination of Savage and Hirawa to incorporate the teachings of Kikuchi to provide matching the user’s input to the cached motion vector or invalidator.  The motivation for 
performing such a modification in the proposed combination of Savage and Hirawa is to provide a gaming that can remove dissatisfaction of a player generated when an operation is not reflected on a progressing result of a game in spite of the operation being made at appropriate timing and enhance entertainment potentialities.

As per claims 22 and 32, the combination of Savage, Hirawa and Kikuchi further teaches pre-generated motion vectors (See Savage col. 2, lines 15-37 and col. 4, lines 34-48).

As per claims 23 and 33, the combination of Savage, Hirawa and Kikuchi further teaches determining user’s input suitability for motion compensation (See Savage col. 3, lines 59-67 and col. 4, lines 5, lines 10-21).

As per claims 24 and 34, the combination of Savage, Hirawa and Kikuchi further teaches analyzing input feedback latency and player sensitivity (See Savage col. 5, lines 10-21 and col. 6, lines 28-36).



As per claims 28-30 and 38-40, the combination of Savage, Hirawa and Kikuchi further teaches wherein invalidators are data signals that trigger invalidation update to the cached motion vectors, and wherein the motion vectors are transmitted upon initializing of a game (See Kikuchi [0058]-[0060]).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the computer implemented method of the combination of Savage and Hirawa to incorporate the teachings of Kikuchi wherein the invalidators are one or more player inputs that would change a game’s context, a time window during which the one or more motion vectors are valid, or a combination thereof.  The motivation for 
performing such a modification in the proposed combination of Savage and Hirawa is to provide a gaming that can remove dissatisfaction of a player generated when an operation is not reflected on a progressing result of a game in spite of the operation being made at appropriate timing and enhance entertainment potentialities.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424